PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/726,980
Filing Date: 10/06/2017
Appellant(s): Red Hat, Inc.



__________________
Eric P. Jensen
Reg. No. 37,647
For Appellant








DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S ANSWER
	This is in response to the appeal brief filed 03/02/2021 appealing from the Office Action mailed on 09/02/2020.

Grounds of Rejection to be Reviewed on Appeal
	Every ground of rejection set forth in the Office Action dated 09/02/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”



Response to Argument
	Appellant argues in regards to Claims 1, 16 and 19:
Appellant’s arguments regarding 35 U.S.C. § 102(a)(1) on page(s) 7-13 of Appeal Brief:
	Appellant argues on pages 9-12 of Appeal Brief filed on 03/02/2021 that “Appellant’s claim 1 recites: receiving, by a file system (FS) executing on at least one processor device, from a first client application of a plurality of client applications, a first request to access a first object, the first request including a unique object ID that identifies the first object…Thus, 1) a file system (FS) receives 2) a request to access an object 3) from a client application, and 4) the request includes a unique object ID that identifies the object…There are no circumstances disclosed in Hansen where the file system service 316 receives, from the client application, “a first request to access a first object, the first request including a unique object ID that identifies the first object.”…In order for Appellant’s claim 1 to be anticipated by Hansen, Hansen “must not only disclose all elements of the claim within the four corners of the document, but must also disclose those elements arranged as in the claim.”…More important, Hansen explicitly discloses that the permissions in Hansen have nothing to do with a client application; the permissions are granted to the communication device 104, and thus, Hansen does not disclose “determining…that the first client application is associated with a first security group of a plurality of different security groups.”…Therefore, Hansen fails to anticipate Appellant’s claim 1. Claims 16 and 19 contain limitations substantially similar to those discussed herein with regard to claim 1 and should therefore be allowed for at least the same reasons.

Examiner reply:
	Examiner respectfully disagrees. The argument of “there being no circumstances disclosed in Hansen where the file system service 316 receives, from the client application, “a first request to access a first object, the first request including a unique object ID that identifies the first object…”, Appellant’s attention is directed to Hansen, Paragraph [0015], see “The application, such as an untrusted application, is configured to request performance of an action for the protected content. The trusted file system service is configured to identify the protected content to the application,” where “application” is being read as a first client application and where “trusted file system service” is being read as a file system (FS). In Paragraph [0038] of Hansen, Hansen discloses “the untrusted application 302 may pass to the DRM agent 318 a handle to the content file or string containing the file location”, where “a handle to the content file or string containing the file location” is being read as including a unique object ID that identifies the first object. 

	In the Abstract of Hansen, Hansen discloses “The application (302) requests performance of an action for the protected content (306). The trusted file system service (316) identifies the protected content (306) to the application (302). The trusted agent (318) identifies rights associated with the protected content (306) to the application (302). The trusted content renderer (320) performs the action in response to determining that the application (302) is an untrusted application having sufficient rights to perform the action”. Therefore, the Examiner uses the broadest reasonable interpretation to evaluate that when the first client application requests access to the first object, it has to include a unique object ID that identifies the first object, in order for the DRM agent/file system to properly identify the protected content and determine whether or not the untrusted application has sufficient rights to access the content. 

	The argument of Hansen not disclosing “determining…that the first client application is associated with a first security group of a plurality of different security groups” is also respectfully traversed by the Examiner. In Paragraph [0025] of Hansen, Hansen discloses “The protected region 310 is restricted through a combination of file group permissions and digitally signed certificates managed by the trusted applications 308. System level processes, such as those trusted processes integral to the operating system, may be associated with a privileged group that may access the protected region 310”, where “may be associated with a privileged group that may access the protected region” is being read as determining that a first client application is associated with a first security group of a plurality of different security groups. 


	Appellant argues in regards to Claims 2, 9, 10, and 13.
Appellant’s arguments regarding 35 U.S.C. § 103 on page(s) 13-14 of Appeal Brief:
	Appellant argues on pages 13-14 of Appeal Brief filed on 03/02/2021 that “Obbard contains no disclosure whatsoever regarding the generation of “a unique directory object under which all subsequent file objects and subdirectory objects associated with the respective security group will be stored.” 

Examiner reply:
	Examiner respectfully disagrees. Appellant’s attention is directed to Obbard, Paragraph [0052], see “Access Control List (ACL) 1020 can contain several Access Control Entries (ACEs). In some cases each object may have its own ACL…the ACL may include entries for multiple objects. Permissions may be mapped between objects and users/groups in any suitable manner…an ACE maps an object to user or group, and the permissions the user or group has on that object.” Appellant’s attention is further directed to Obbard, FIG. 10, which depicts the ideology set forth in the above disclosure. The embodiment depicted in FIG. 10 (1020), sets forth the structure of an ACL. The ACL comprises of an Object ID, AccessID and ACCESS rights. The “Object ID” is analogous to a unique directory object as presented in the claim set, due to an “Object ID” having the capability of being a file directory of some sort, which falls under a unique directory object. This unique directory object (Object ID) stores subsequent file objects and subdirectory objects associated with the respective security group as seen in FIG. 10, where “AccessID” is analogous to each respective security group. Appellant’s attention is further directed to Obbard, Claim 11, see “the database server configured to: maintain a cached user rights list in a database, the user rights list comprising transitive closure paths between users and related entities from which the users inherit rights…”, where “transitive closure paths between users and related entities from which the users inherit rights” is analogous to comprising subsequent file objects and subdirectory objects associated with a respective security group, due to the transitive closure cache storing relationships associated with a respective security group (i.e., users inherit rights respective to each security group) between subsequent file objects and subdirectory objects). 


	Appellant argues in regards to Claims 5 and 6.
Appellant’s arguments regarding 35 U.S.C. § 103 on page 14 of Appeal Brief:
	Appellant argues on pages 14 of Appeal Brief filed on 03/02/2021 that “Claims 5 and 6 depend from claim 1, and are therefore allowable for at least the reason that such claims depend from an allowable independent claim.”

Examiner reply:
	Examiner respectfully disagrees. The Appellant’s arguments are non-persuasive. The Appellant’s attention is directed to the rebuttal to the arguments of base claim 1 over Hansen as presented above.


	Appellant argues in regards to Claims 3-4, 17-18 and 20.
Appellant’s arguments on Claims 3 and 17 regarding 35 U.S.C. § 103 on page 15 of Appeal Brief:
	Appellant argues on page 15 of Appeal Brief filed on 03/02/2021 that “Appellant can find no teachings in Huang teaching or suggesting “a set of objects in a path of objects from a root object to the first object…Nothing in Huang suggests that the “objects” disclosed in Huang exist in a “set of objects in a path of objects from a root object to the first object.”

Examiner reply:
	Examiner respectfully disagrees. Appellant’s attention is directed to Huang, Paragraph [0033], see “The object indexing module 108 performs such as words grouping and semantic analysis on the objects in each category, establishes indexes and stores the index data into the index repository 110. The retrieval processing module 112 searches the index repository 110 and the information repository 104 in response to the retrieval request of the end users and possibly performs other intelligent processing on the indexed objects,” where “The object indexing module 108 performs such as words grouping and semantic analysis on the objects in each category” is analogous to there being an existence of a set of objects in a path of objects from a root object to a first object. Appellant’s attention is further directed to Huang, Paragraph [0035], see “FIG. 2 shows a flowchart of a method 200 for processing objects to be searched according to the embodiments of the present disclosure. At 202, an input is received, indicating a constraint associated with an object to be searched…the constraint associated with the object to be searched may comprise a constraint associated with attributes of a single object, e.g., described by metadata of the object. Alternatively or additionally, the constraint may involve a constraint associated with the categories of all objects from the perspective of the search processing system 100, such as the number of objects in each category and so on”, where “the constraint may involve a constraint associated with the categories of all objects from the perspective of the search processing system 100, such as the number of objects in each category and so on” is analogous to Huang’s techniques disclosing a set of objects in a path of objects from a root object to a first object, due to the constraint involving searching categories of all objects in order to find a first object. Appellant’s attention is further directed to Huang, Paragraph [0036], see “At 204, an input (referred to as “second input”) indicating a category to which the object belong is received, which determines a category into which the object is expected to be classified. That is, the second input indicates the category to which the object should be classified or routed if the object satisfies the constraint specified by the first input”, where “the second input indicates that category to which the object should be classified or routed if the object satisfies the constraint…” is analogous to Huang’s disclosure containing a set of objects in a path of objects from a root object to a first object, due to an object being classified and/or routed in a specific category from a particular root object to a first object. Appellant’s attention is further directed to Huang, Paragraph [0037], see “at 206, based on the first input and the second input, a classification condition associating the constraint with the category is established…The classification policy is then used to classify the objects to be processed into corresponding categories, so as to establish search indexes for the objects to be searched based on the categories”. If the classification policy is used to establish search indexes for the objects to be searched based on the categories, then there has to be a set of objects in a path of objects, due to the search indexes enabling the system to search through the set of objects in a path of objects from a root object to the object being searched for (first object). Moreover the claim 3 does not clearly recite what is root object.



Appellant’s arguments on Claims 4 and 18 regarding 35 U.S.C. § 103 on page(s) 16-17 of Appeal Brief:
	Appellant argues on pages 16-17 of Appeal Brief filed on 03/02/2021 that “the Patent Office has merely asserted that one thing is analogous to another, without any support in the prior art that supports this assertion. That a constraint may be associated with an attribute of an object described by metadata of the object is not “analogous to determining that the first object is associated with the first security group without accessing the metadata of any object in the path of objects except the first object” because the two concepts are unrelated to one another…A constraint involving a constraint of all objects has nothing to do with “each object of the set of objects has associated metadata, and further comprising determining that the first object is associated with the first security group without accessing the metadata of any object in the path of objects except the first object.”

Examiner reply:
	Examiner respectfully disagrees. The Appellant’s attention is directed to Huang, Paragraph [0035], see “the constraint associated with the object to be searched may comprise a constraint associated with attributes of a single object, e.g., described by metadata of the object. Alternatively or additionally, the constraint may involve a constraint associated with the categories of all objects from the perspective of the search processing system 100, such as the number of objects in each category and so on,” where “the constraint associated with the object to be searched may comprise a constraint associated with attributes of a single object, e.g., described by metadata of the object” is analogous to each object of the set of objects having associated metadata. Hence, if there is a constraint associated with attributes of a single object, e.g., described by metadata of the object, why would the system have to involve metadata of any object in the path of objects except the first object in order to determine that the first object is associated with the first security group? Also, Huang is stating that alternatively and/or additionally, the constraint may involve a constraint associated with the categories of all objects from the perspective of the search processing system 100, such as the number of objects in each category and so on”. This disclosure suggests that alternatively, the search processing system can utilize the metadata of any object in the path of objects to help in determining the security group associated with the first object, even though it could initially just utilize the constraint associated with attributes of a single object, e.g., described by the metadata of the single object for determining the security group. Appellant’s attention is further directed to Huang, Fig. 3, see “RECEIVE AN OBJECT TO BE SEARCHED 302”, “OBTAIN A CLASSIFICATION POLICY INCLUDING A SET OF CLASSIFICATION CONDITIONS, THE CLASSIFICATION CONDITIONS ASSOCIATING A SET OF CONSTRAINTS WITH CORRESPONDING CATEGORIES 304” and “CLASSIFY THE OBJECT INTO ONE OF THE CATEGORIES THROUGH A MATCHING WITH THE CONSTRAINTS IN THE CLASSIFICATION CONDITIONS OF THE CLASSIFICATION POLICY, TO CREATE A SEARCH INDEX 306”, where “306” implies that the object being searched (i.e., first object) is associated with a first security group (i.e., through classifying the object into one of the categories) without accessing metadata of any object in the path of objects except the first one, since the method involves creating a search index. The search index helps the users/system quickly find information on a particular object. The implementation of a search index is for quickly searching and/or accessing a particular object, without having to go through a list of objects. 


Appellant’s arguments on Claim 20 regarding 35 U.S.C. § 103 on page(s) 17 of Appeal Brief:
	Appellant argues on pages 17 of Appeal Brief filed on 03/02/2021 that “Claim 20 depends from claim 19, and is therefore allowable for at least the reason that such claim depends from an allowable independent claim.”

Examiner reply:
	Examiner respectfully disagrees. The Appellant’s arguments are non-persuasive. The Appellant’s attention is directed to the rebuttal to the arguments of base claim 19 over Hansen as presented above. 



	Appellant argues in regards to Claim 7.
Appellant’s arguments regarding 35 U.S.C. § 103 on page(s) 17-18 of Appeal Brief:
	Appellant argues on pages 17-18 of Appeal Brief filed on 03/02/2021 that “Nowhere does Kanfi disclose to “randomly store objects on different nodes…Moreover, Kanfi fails to teach or suggest: receiving a request to create a new file object, the request including a filename of the new file object; hashing the filename of the new file object to create a hash value; and creating the new file object on a first node of a plurality of different nodes based on the hash value.”

Examiner reply:
	Examiner respectfully disagrees. For the argument of “Nowhere does Kanfi disclose to “randomly store objects on different nodes”, Appellant’s attention is directed to Kanfi, Paragraph [0088], see “Most hashing functions will randomly distribute the hash values of such names resulting in consecutive images that are stored in different leaf pages when large directories are used”, where “hash values” relate to each object, due to the hash values being the most significant part of the filename value of the particular object as disclosed in Kanfi, Paragraph [0093]. Therefore, the hash values (pertaining to each object) are randomly stored in different leaf pages (e.g., nodes) when large directories are used. 

	For the argument of “Moreover, Kanfi fails to teach or suggest: receiving a request to create a new file object, the request including a filename of the new file object; hashing the filename of the new file object to create a hash value; and creating the new file object on a first node of a plurality of different nodes based on the hash value,” Appellant’s attention is directed to Kanfi, Paragraph [0023], see “the method further includes creating a filename value based on an object name included in the request for creating a new filesystem object” and Kanfi, Paragraph [0093], see “Both hashes values, the value of the base name and the value of the extension, are combined to form filename value, so that the base name hash value is the most significant part of the filename value and the extension hash value is the least significant part, so that it has a minimal contribution to the keys ordering”, which is analogous to hashing a filename of a new filesystem object, which results in the creation of a hash value. Appellant’s attention is further directed to Kanfi, Paragraphs [0108], see “FIG. 7 illustrates a method 700 for creating a filename value, based on a filename. The filename value serves as a key for searching metadata of a corresponding file. The filename value is created such that multiple filename values are consecutive, if the corresponding object names are consecutive,” where “creating a filename value, based on a filename” is analogous to the new file object being created on a particular node based on the hash value, due to “filename” being read as hash value. 


	Appellant argues in regards to Claim 8.
Appellant’s arguments regarding 35 U.S.C. § 103 on page(s) 18-21 of Appeal Brief:
	Appellant argues on pages 18-21 of Appeal Brief filed on 03/02/2021 that “Once again, the Patent Office has merely asserted that one thing is analogous to another, without any support in the prior art that supports this assertion. Looking up a host by its IP address in a database is not analogous to “accessing the data structure using the IP address to determine the first security group” because the two concepts are unrelated to one another…However, nothing in Ylonen suggests that a “user group” is in any way analogous to the recited security groups that are used to “grant[] the first client application access to the first object” as recited in Appellant’s claim 1. 

Examiner reply:
	Examiner respectfully disagrees. For the argument of “the Patent Office merely asserting that one thing is analogous to another, without any support in the prior art that supports this assertion…”, Appellant’s attention is directed to the fact that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

	The Appellant’s attention is further directed to the classification set of the instant application comprising of H04L63/104 and H04L63/20 and the classification set of Ylonen comprising H04L63/0428 and H04L63/061, which clearly indicates that both inventive concepts fall under the same category of network communication protocols for network security, hence, Ylonen constitutes as analogous art. 

	For the argument of “nothing in Ylonen suggests that a “user group” is in any way analogous to the recited security groups that are used to “grant[] the first client application access to the first object”, Appellant’s attention is directed to the fact that Ylonen was brought in to teach the deficiencies of Hansen in terms of the limitations of Claim 8. Claim 8 is limiting the inventive concept by requiring the system to “determine an IP address associated with the first client application; and access the data structure using the IP address to determine the first security group, wherein the data structure comprises entries that correlate a plurality of IP addresses to a corresponding plurality of security groups.” The limitation of “grant[] the first client application access to the first object” is taught by the primary reference, Hansen and the Examiner is not relying on Ylonen for that teaching. 


Appellant’s arguments on Claim 11 regarding 35 U.S.C. § 103 on page 21 of Appeal Brief:
	Appellant argues on page 21 of Appeal Brief filed on 03/02/2021 that “Claim 11 depends from claim 1, and is therefore allowable for at least the reason that such claim depends from an allowable independent claim.”

Examiner reply:
	Examiner respectfully disagrees. The Appellant’s arguments are non-persuasive. The Appellant’s attention is directed to the rebuttal to the arguments of base claim 1 over Hansen as presented above. 



Appellant’s arguments on Claim 12 regarding 35 U.S.C. § 103 on page 21 of Appeal Brief:
	Appellant argues on page 21 of Appeal Brief filed on 03/02/2021 that “Claim 12 depends from claim 1, and is therefore allowable for at least the reason that such claim depends from an allowable independent claim.”

Examiner reply:
	Examiner respectfully disagrees. The Appellant’s arguments are non-persuasive. The Appellant’s attention is directed to the rebuttal to the arguments of base claim 1 over Hansen as presented above. 



Appellant’s arguments on Claim 14-15 regarding 35 U.S.C. § 103 on page 21 of Appeal Brief:

	Appellant argues on page 21 of Appeal Brief filed on 03/02/2021 that “Claims 14 and 15 depend from claim 1, and are therefore allowable for at least the reason that such claims depend from an allowable independent claim.”

Examiner reply:
	Examiner respectfully disagrees. The Appellant’s arguments are non-persuasive. The Appellant’s attention is directed to the rebuttal to the arguments of base claim 1 over Hansen as presented above. 



Respectfully submitted, /RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433            

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433                                                                                                                                                                                                                                                                                                                                                                                                    






Conferees:

/WASIKA NIPA/Primary Examiner, Art Unit 2433     

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433                                                                                                                                                                                                                                                                                                                                                                                                           



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.